Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants arguments filed 12/02/2021 have been considered but are not persuasive. Applicant argues that a person of ordinary skill in the art would not consider Kajiwara analogous art to either Masaki or the applicants invention because water being generated in the fuel cell of Kajiwara is generated as a result of using the fuel cell and not related to a drying method like that of Masaki or the pending claims and the water drops of Kajiwara travel on the ridges, not in the furrows and the fabric has opposite properties of those of the claimed invention. 
Examiner respectfully disagrees. First, the primary reference, Masaki teaches that the water and solvent that flow are mainly in a gas state before being rapidly removed (P35-36). Masaki teaches that the evaporated water and solvent, or gas travel through a good flow path that is provided in the material extending in the width direction (P35). Thus one of ordinary skill in the art would understand that a path in a material would obviously be in the form of a channel/trail/lane/groove that would allow the gas to flow in the width direction. Therefore, one of ordinary skill in the art, in light of the teachings of Masaki, would know to form a flow path or channel in the width direction of the film for the gas to travel.
In response to applicant's argument that Kajiwara is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  Kajiwara is incorporated as an analogous art 
 	The examiner notes that a person of ordinary skill in the art is also a person of ordinary creativity, not an automaton, and that a person of ordinary skill in the art will be able to fit the teachings of multiple patents together taking into account the inferences and creative steps that a person of skill in the art would employ. MPEP 2141.03 I
Accordingly, the argument is piecemeal analysis that does not take the combination into account. In response to the applicants argument again the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In reMerck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Applicants additional amendment and remarks related to “removing the hygroscopic film from between the adjacent ones of the plurality of electrodes after the step of drying the plurality of electrodes” does not appear to be supported subject matter. After further analysis this subject matter does not appear to be an inherent step of the end of the process as one of ordinary skill in the art could assume that the film stays between the electrodes and operates as a separator. Thus, one of ordinary skill in the art would not understand that the film would be removed and this amendment presents a new matter issue. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Rosenbaum/Examiner, Art Unit 1729      

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729